Defendant appeals from a judgment of conviction for violation of section 986 of the Penal Law (book-making), rendered by a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn. Judgment of conviction reversed on the law, the information dismissed, and bail exonerated, on the ground that defendant’s guilt was not established beyond a reasonable doubt. (People v. Carpenito, 292 N. Y. 498.) Close, P. J., Adel, Lewis and Aldrich, JJ., concur; Carswell, J., not voting.